Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1, 2, 5, 28, 29, and 34 have been amended. Claim 35 was canceled. 
Status of Claims
Claims 1 – 16, 19, 21 – 29, 34, 61 – 64 are rejected. Rejections of claims 1, 2, 5, 28, and 29 have been amended as necessitated by amendment. Rejections of claims 3, 4, 6 – 16, 19, 21 – 27, 34, and 61 – 64 are maintained. 
Response to Arguments
The following is in responsive to remarks submitted by applicant on 10/13/2020.
First, the applicant points out that it is well known that the electrolyte of Chen et al and Pham et al have an open cell voltage (OCV) of 0.85V at 600°C. This is done to show the alleged patentable distinction wherein the instant application is taught to reach on open cell voltage of 1.0V at 500°C under the same conditions. 
The examiner notes the distinction. However, the applicant has not given sufficient explanation as to why the fuel cell of structural similarities in the art when operating at the same temperature covered in the broad temperature range taught in Chen would not obtain the same OCV. Further, the 500°C is outside of the claimed temperature range making in out of line with the claimed invention. Also, if the OCV is to be claimed it should be reflected in all of the claims. If it is the goal of the applicant to establish an argument for an unexpected result they would need to submit evidence in the form of an affidavit or declaration. 
Liu et al) own work used as a reference teaches an Ni-YSZ anode supported cell with SSZ and SDC bilayer electrolyte at 600°C and higher where H2 was the fuel source. This is contrasted with the different anode of the present invention (Ni-BZCYYb), different catalyst, and different fuel. 
However, the reference states that the bilayer electrolyte is for an application in intermediate SOFC applications, and not specifically hydrogen fuel cells [0003][0023]. Further, the teaching of improved conversion efficiency and power density over SDC-based electrolyte without a zirconia based electrolyte film gives sufficient incentive for one to combine the teachings for the bilayer structure with the primary reference. 
	Next, applicant recites the newly amended limitation of claim 1 of a new temperature range of 200 – 400°C as well as the limitations of claim 28, and states that the claim language of “configured to…” that appears in these two claims does not provide sound basis for inherency. This is followed with the statement, “none of the cited art teaches or suggests an SOFC capable of operation at between 200°C to approximately 400°C in any meaningful way.”
	By broadest reasonable interpretation absent proof that the invention of Chen is inoperable at the claimed range the teaching of Chen operating at 450°C or less [claim 11] reads on the newly amended limitation. As for the limitation “configured to..”, without additional limitations to further indicate the features that provides for the ability to achieve the claimed properties the presence of the structures as outlined in the previous rejection are sufficient in justifying inherency. 
	Finally, the applicant, cites a section of the specification to support the argument that the amendments of claim 5 are novel over the prior art. 
	The information in this section relevant to the amendments of claim 5 being that it states the use of a wet methane fuel source (3% water). However, the examiner finds there to be lack of 
	Further explanation is given in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,23,25,26,27,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1.

Regarding claim 1, Chen teaches a fuel cell (SOFC) [0002] comprising: an anode (anode)  [0022] comprising a doped ceria catalyst (doped ceria) [0007][Claim 20]; an electrolyte [0020] 
Chen does not teach and a proton transporting SOFC electrolyte material in combination with the oxygen ion transporting SOFC electrolyte, as well as wherein the ratio of oxygen ion transporting SOFC electrolyte material to proton transporting SOFC electrolyte material is approximately 1:10; 
Liu teaches an electrolyte for use in a SOFC wherein a proton transporting SOFC electrolyte material (SSZ)[0007] is used in combination with the oxygen ion transporting SOFC electrolyte (SDC)[0007], and wherein the ratio of oxygen ion transporting SOFC electrolyte material (SDC thickness)[Claim 7] to proton transporting SOFC electrolyte material (SSZ thickness)[Claim 6] is approximately 1:10 (1-5:10-50)[Claims 6 an 7]. The configuration taught in Liu significantly increases the energy conversion of efficiency and power density compared with cells with a SDC-based electrolyte without a zirconia-based electrolyte film [0008].
Chen does not explicitly teach wherein the fuel cell is configured to directly utilize hydrocarbon fuel at temperatures of 500° C. or less. However, by broadest reasonable interpretation the teaching of Chen for an operation at 450°C or less is sufficient to read on the claimed range.
It would have been obvious to one skilled in the art at the time of filling to combine the electrolyte configuration with the fuel cell of Chen to improve the cell energy conversion efficiency.

claim 23¸Chen with combine technical features of Liu teach the fuel cell of claim 1, Further, Chen teaches wherein the cathode comprises hollow oxide nanofibers (nanoparticles forming ion paths)[0031].

Regarding claim 25, Chen with combine technical features of Liu teach the fuel cell of claim 23, Further, Chen teaches wherein the nanofibers comprise one or more materials selected from the group consisting of PrBa0.5Sr0.5Co1.5Fe0.5O5+ δ , La0.6Sr0.4Co0.2Fe0.8O3, PrBa0.5Sr0.5Co2O6, and Sm0.5Sr-0.5CoO3 (Sm0.5Sr-0.5CoO3) [0031].

Regarding claim 26, Chen with combine technical features of Liu teach the fuel cell of claim 23. Further, Chen teaches comprising nanoparticles residing on an outer surface of the hollow oxide nanofibers [0020][0031].

Regarding claim 27, Chen with combine technical features of Liu teach the fuel cell of claim 26, Further, Chen teaches wherein the nanoparticles comprise one or more materials selected from the group consisting of PrOx, sameria-doped ceria (SDC), gadolinia-doped ceria (GDC), and Pr0.1Ce0.9O2, Pr2Ni0.5Mn0.5O4 (SDC nanoparticles) [0020][0031].

Regarding claim 35, Chen with combined technical features of Liu teach the fuel cell of claim 1, Further, Chen teaches wherein the doped ceria catalyst is active for wet and dry reforming of methane [0020][0032][Claim 9].

Claims 2, 3, 5, 6, 8, 11, 12, 15, 16, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and Liu, US20140227624A1 as applied to claim 1 above, and further in view of Ahn, US20130011768A1, and Hibino, Science Direct Article (See PDF).

Regarding claim 2, Chen teaches the fuel cell of claim 1, wherein the anode comprises: an anode functional layer (AFL)(continuous coating layer of SDC on NiO-SDC anode of SOFC [0025]); an anode support layer (ASL)(anode support [claim 1]);
Chen does not teach an anode reforming layer (ARL) with the same features as the present invention.
Hibino teaches a SOFC using a hydrocarbon fuel source wherein an anode reforming layer (Ru catalyst added to the anode to promote the reforming reaction of unreacted hydrocarbons)[abs] that is configured for wet and dry reforming of the hydrocarbon fuel source (dry methane and wet hydrogen fuel sources)[pg. 2533 para. 2] is able to improve anode performance by rapid removal of steam and CO2 from the anode surface [pg. 2535 para. 1].
It would have been obvious to one skilled in the art at the time of filling to combine the anode of combined technical features of Chen and Liu with the ARL of Hibino to improve performance. 

Regarding claim 3, Chen with combine technical features of Liu and Ahn teach the fuel cell of claim 2. Further, Liu teaches wherein the AFL and ASL layers comprise Ni-based material [Claim 1].

claim 5, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 2. Further, Chen teaches wherein the ARL layer comprises the doped ceria catalyst (continuous coating layer of SDC on NiO-SDC anode of SOFC [0025]). Wherein the fuel cell is configured to directly (direct oxidation of hydrocarbons)[0026] utilize methane as the hydrocarbon fuel source (methane as a fuel source)[0032];
	Chen does not teach Wherein the ARL layer is configured to ;
Supply water to the methane forming a methane and water fuel source for the fuel cell; and 
Convert the methane and water as the hydrocarbon fuel source into H2 and CO for introduction to the ASL layer;
Thus providing for recycling of water;
and wherein the fuel cell is further configured to directly utilize the methane and water fuel source with a water content of approximately 3% or less
Hibino teaches an anode reforming layer of similar construction of that to the present invention. No further explanation is given in the applicant’s specification to the features present in the ARL that allow for the above limitations. Then, in the instance of the combined invention laid out in the rejection of claim 2 where the anode reforming layer of Ru-Ni-GDC having the claimed composition of the present invention is being used then the configuration allowing for the above limitations is neccearily present and inherent.  

Regarding claim 6, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 2, Further, Chen teaches wherein the ASL layer is impregnated with sameria-doped ceria (SDC)[0020].

Regarding claim 8, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 5. 
They do not teach wherein the doped ceria catalyst comprises Ni and Ru doped ceria.
Hibino teaches wherein the doped ceria catalyst comprises Ni and Ru doped ceria (Ru – Ni –GDC) (Pg. 2534 Paragraph 2) as well as the Ni-Ru-GDC having improved discharge properties (Results and Discussion Pg. 2353 paragraph 2).
It would have been obvious to one skilled in the art at the time of filing to combine the doped ceria catalyst of combined technical features of Chen, Liu, and Ahn with the dopants Ni and Ru taught by Hibino to improve the discharge properties of the anode. 


Regarding claim 11, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 5. Further, Chen teaches wherein at least a portion of the dopants are ions dispersed on a surface of the ceria (SDC nanoparticles are attached to the porous Ni-SDC anode substrate) [0020].

Regarding claim 12, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 5. Further, Chen teaches wherein the doped ceria comprises nanofibers (nanoparticles forming oxygen ion paths) [0031].

Regarding claim 15, Chen with combined technical features of Liu, Ahn, and Hibino teach the fuel cell of claim 8. Further, Hibino teaches wherein Ru is present at approximately 5% by 

Regarding claim 16, Chen with combined technical features of Liu, Ahn, and Hibino teach the fuel cell of claim 8. Further, Chen teaches wherein the doped ceria includes an oxygen vacancy near one of the Ni or Ru dopants dispersed as ions on the surface of the ceria [0020][0031][Fig. 2].

Regarding claim 19, Chen with combined technical features of Liu teach, the fuel cell of claim 1, Further, Chen teaches wherein the oxygen ion transporting SOFC electrolyte material comprises sameria-doped ceria (SDC)[0020]
Chen and Liu do not teach wherein the proton transporting SOFC electrolyte material comprises barium yttrium zirconate.
Ahn teaches wherein the proton transporting SOFC electrolyte material comprises barium yttrium zirconate (electrolyte material BZY)[0013]. 
Then it would have been obvious to one skilled in the art at the time of filing to use the BYZ electrolyte taught in Ahn in the electrolyte material of combined technical features of Chen and Liu. 

Regarding claim 29, Chen with combined technical features of Liu teach the fuel cell of claim 5.
Further Chen teaches wherein the fuel cell is further configured to directly utilize hydrocarbon fuel and yield a peak power density of 0.368 W/cm2 at temperatures of 500° C or less [table 1].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1 and Ahn, US20130011768A1 as applied to claim 2 above, and further in view of Liu, US20130196247A1 (Further as Liu II).

Regarding claim 4, Chen with combine technical features of Liu and Ahn teach the fuel cell of claim 2, 
They do not teach wherein the AFL and ASL layers comprise Ni—BaZr0.1Ce0.7Y0.1Yb0.1O3- δ.
Liu II teaches wherein the AFL and ASL layers comprise Ni—BaZr0.1Ce0.7Y0.1Yb0.1O3-δ [0060][0062][0069] as a proton and oxide ion mixture showing improved conductivity [Table 3]. 
	It would have been obvious to one skilled in the art of filling to use the proton and oxide ion mixture of Liu II as a material in the AFL and ASL in the anode of combined technical features of Chen, Liu, and Ahn. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1 and Ahn, US20130011768A1 as applied to claim 2 above, and further in view of Bae, US20130273456A1.

Regarding claim 7, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 2, 

Bae teaches wherein the AFL and ASL layers have a pore structure; and wherein the AFL layer has a finer pore structure than the ASL layer [Claim 5] to improve the flow of fuel gas [0035]. 
It would have been obvious to one skilled in the art at the time of filling to combine the anode structure of the combine technical features of Chen, Liu, and Ahn with the pore structure of Bae to increase the flow of fuel gas. 

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1 and Ahn, US20130011768A1 as applied to claim 5 above, and further in view of Finnerty, US20090023050A1.

Regarding claim 9, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 5, 
They do not teach wherein the doped ceria catalyst comprises Ni and Ru supported ceria.
Finnerty teaches wherein the doped ceria catalyst comprises Ni and Ru supported ceria [0040][0043] to improve the structural properties of the catalyst against decay.
It would have been obvious to one skilled in the art at the time of filing to combine the Ni and Ru supported ceria of Finnerty with the catalyst of combined technical features of Chen, Liu, and Ahn to create a catalyst layer with improved structural properties.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1 and Ahn, US20130011768A1 as applied to claim 5 above, and further in view of Finnerty, US20090023050A1 and Hibino, Science Direct.

Regarding claim 10, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 5, 
They do not teach wherein the doped ceria catalyst comprises Ni and Ru doped ceria and Ni and Ru supported ceria.
Finnerty teaches wherein the doped ceria catalyst comprises Ni and Ru supported ceria [0040][0043] to improve the structural properties of the catalyst against decay.
Hibino teaches wherein the doped ceria catalyst comprises Ni and Ru doped ceria (Ru – Ni –GDC) (Pg. 2534 Paragraph 2) as well as the Ni-Ru-GDC having improved discharge properties (Results and Discussion Pg. 2353 paragraph 2).
	It would have been obvious to one skilled in the art at the time of invention to combine the catalyst layer of combined technical features of Chen, Liu, and Ahn with the Ni and Ru supported ceria of Finnerty along with the Ni and Ru doped ceria of Hibino to improve discharge properties as well as structural decay resistance.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1, Ahn, US20130011768A1, and Hibino, ScienceDirect as applied to claim 8 above, and further in view of Crnivec, EP2926904A1. 

Regarding claim 13, Chen with combined technical features of Liu Ahn, and Hibino teach the fuel cell of claim 8,
They do not teach wherein the sum of Ni and Ru by weight is approximately 10% or less.
	Crnivec teaches wherein the sum of Ni and Ru by weight is approximately 10% or less (1.06 % Ni) [0164] (1% Ru) [0171] as an allowable amount of dopant to maintain catalytic properties.
	Then it would have been obvious to one skilled in the art at the time of filing to create the ceria doped catalyst of combine technical features of Chen, Liu, Ahn, and Hibino with the weight % of Crnivec to achieve a catalyst with an amount of dopant that does not impede catalyst function.

Regarding claim 14, Chen with combined technical features of Liu Ahn, and Hibino teach the fuel cell of claim 8,
They do not teach wherein Ni is present at approximately 5% by weight of the ARL.
Crnivec teaches wherein Ni is present at approximately 5% by weight of the ARL (1.06% Ni [0164] (3% Ni + CO)[0163]  as a stable concentration for surface enrichment [0182].
Then it would have been obvious to one skilled in the art at the time of filing to combine the doped catalyst of combined technical features of Chen, Liu, Ahn, and Hibino with the Ni dopant value taught in Crnivec to create a catalyst with a functional concentration of surface enrichment.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 combined with Liu, US20140227624A1 and further in view of Liu III US20130209904A1 (further Liu III).

Regarding claim 21, Chen with combined technical features of Liu teach the fuel cell of claim 1.
They does not teach wherein the electrolyte comprises alternating layers of the oxygen ion transporting SOFC electrolyte material and the proton transporting SOFC electrolyte material.
Liu III teaches wherein the electrolyte comprises alternating layers of the oxygen ion transporting SOFC (SOFC – O) electrolyte material and the proton transporting SOFC (SOFC – H) electrolyte material ([0064][0065][Fig. 4] as well as alternating proton and oxygen ion transporting electrolytes allowing for improve methane reforming potential [0021].
It would have been obvious to one skilled in the art at the time of filling to modify the SOFC of Chen with the alternating layered electrolyte of to improve fuel efficiency. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 combined with Liu, US20140227624A1 and Liu III US20130209904A1 in further view of Liu II, US20130196247A1.

Regarding claim 22, Chen with combined technical features of Liu and Liu III teach the fuel cell of claim 21.

Further, Liu II teaches wherein grain boundaries between the oxygen ion transporting SOFC electrolyte material and the proton transporting SOFC electrolyte material (BZCYYb electrolyte having both proton transporting and oxygen ion transporting abilities) are substantially vertical [fig. 4C] as well as increased density [0070].
It would have been obvious to one skilled in the art at the time of filling to combine the vertical configuration of grain boundaries in Liu II with the electrolyte of combined technical features of Chen, Liu, and Liu III to increase density. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 combined with Liu, US20140227624A1 and further in view of Kim, US20120107683A1.

Regarding claim 24, Chen with combined technical features of Liu teach the fuel cell of claim 23, 
They do not teach wherein the nanofibers have an average outer diameter between 200 nm and 400 nm and an average inner diameter between 50 nm and 150 nm.
Kim teaches wherein the nanofibers have an average outer diameter between 200 nm and 400 nm and an average inner diameter between 50 nm and 150 nm (100 nm – 3 µm)[0051]. Kim teaches that this size range results in improves ion transport [0051].
.

Claims 28, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pham, US20040018298A1, and further in view of Finnerty, US20090023050A1 and Hibino, Science Direct.

Regarding claim 28, Pham teaches a fuel cell (fuel cell)[0009] comprising: an anode comprising a doped ceria catalyst (anode of coped ceria) [0008]; an electrolyte (electrolyte)[0012]; and a cathode (cathode) [0008]; wherein the fuel cell is configured to directly utilize a methane based fuel (methane fuel) [0014] while operating with a current density of at least 200 mA/cm2 and an open circuit voltage of 0.75 V at temperatures of 500° C (voltage/current density plot)[Fig. 2]. 
Pham does not teach or less for two hours or more without deactivation.
The instant application teaches the catalyst giving the battery its long life span. Pham with combined technical feature of Finnerty, and Hibino teach the catalyst of the application [see claim 10 above]. The operation without deactivation of two hours or more under the parameters taught by Pham with the catalyst of combine technical features of Finnerty and Hibino are viewed as an inherent property [MPEP 2163.07(a)]
Then it would have been obvious to one skilled in the art at the time of filing to combine the catalyst of combined technical features of Finnerty and Hibino in the SOFC of Pham to increase the operation time without deactivation of the SOFC.

claim 34, Pham with combine technical features of Finnerty and Hibino teaches the fuel cell of claim 28. Further Pham teaches, wherein the fuel cell is further configured to directly utilize hydrocarbon fuel and yield a peak power density of 0.368 W/cm2 at temperatures of 500° C. or less [Claim 5][0025]. 

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 combined with Liu, US20140227624A1 and further in view of Sung, KR101702217B1.

Regarding claim 61, Chen with combine technical features of Liu teach the fuel cell of claim 1.
They do not teach wherein the cathode is formed by the process of: electrospinning an oxide material; calcining the electrospun oxide material, resulting in a mat of hollow oxide nanofibers; flooding the mat of hollow oxide nanofibers with a mixture containing a binder and a solvent; drying the mat of hollow oxide nanofibers; and bonding the mat of hollow oxide nanofibers to an electrolyte layer.
Sung teaches wherein the cathode is formed by the process of: electrospinning an oxide material; calcining the electrospun oxide material (ceramic oxide) [0029], resulting in a mat of hollow oxide nanofibers [0029][0054][0100]; flooding the mat of hollow oxide nanofibers with a mixture containing a binder and a solvent [0061][0101]; drying the mat of hollow oxide nanofibers [0061]; and bonding the mat of hollow oxide nanofibers to an electrolyte layer [0070]. Sung teaches the electrospun fibers being capable of improved structural stability resulting in life extension of the battery [0029].
. 

Claims 62, 63, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US20110081596A1 and further in view of Liu, US20140227624A1 and Ahn, US20130011768A1 as applied to claim 2 above, and further in view of Sung, KR101702217B1.

Regarding claim 62, Chen with combined technical features of Liu and Ahn teach the fuel cell of claim 2 
Further, Chen teaches wherein the cathode comprises a cathode layer, the fuel cell formed by a process comprising: forming the anode support layer (ASL) (anode support)[0007]; 
forming the anode functional layer (AFL) )(continuous coating layer of SDC on NiO-SDC anode of SOFC [0025]) on a top of the ASL [0025]; forming an electrode layer on a top of the AFL layer [fig. 2a]; 
	Ahn teaches forming the anode reforming layer (ARL) on a bottom of the ASL (CeO2—Ru as a catalyst layer)[0068].
They do not teach, co-firing the ASL, AFL, and electrode layers; forming the cathode layer on a top of the electrode layers co-firing the ASL, AFL, electrode, and cathode layers; and co-firing the ASL, AFL, electrode, cathode, and ARL layers.
Sung teaches the method of applying slurry coatings of the layers of the SOFC and joining them in a calcining step [0096] – [0109].


Regarding claim 63, Chen with combined technical features of Liu, Ahn, and Sung teach the process of claim 62. Further, Ahn teaches comprising contacting a buffer layer material with a top of the electrode layer (interlayer)[0013].

Regarding claim 64, Chen with combined technical features of Liu, Ahn, and Sung teach the process of claim 62. Further, Ahn teaches comprising impregnating the ASL layer with Sm0.52CeO1.9 [0041].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Slifka can be reached on (571)270-5838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796